


EXHIBIT 10.6

 

AMENDMENT TO EMPLOYMENT AGREEMENT

BETWEEN DAVID NORRIS AND TREE.COM, INC.

 

December 3, 2009

 

This Amendment (“Amendment”) to that certain Employment Agreement, dated as of
June 30, 2008 ( “Agreement”)  between David Norris (“Executive”) and
Tree.com, Inc. (“Company”), is effective as of December 3, 2009.  All
capitalized terms used herein without definition shall have the meanings given
to them in the Agreement.

 


RECITALS


 

WHEREAS, Executive and Company are parties to the Agreement; and

 

WHEREAS, the parties wish to amend the Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and in
the Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Executive and Company hereby agree
as follows:

 

1.               Term.  Notwithstanding Section 2 of the Agreement, the Term is
hereby extended through June 30, 2011.

 

2.               Change in Control.  Section 2A(g) of the Agreement shall be
waived in case of a change in control of Company that results in the dismissal
of Executive without cause.  For purposes of this Amendment, a “Change in
Control” means

 

(i)            the acquisition, by any means, by any individual entity or group,
within the meaning of Section 13 (d)(3) or 14 (d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), (a “Person”), directly or
indirectly, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of equity securities of Tree.com
representing more than 50% of the voting power of the then outstanding equity
securities of Tree.com entitled to vote generally in the election of directors
or managing members (as applicable) of the entity (“Outstanding Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control:  (1) any
acquisition by any employee benefit plan (or trust related to such employee
benefit plan) sponsored or maintained by Tree.com or any corporation controlled
by Tree.com or (2) any acquisition by any Person pursuant to a transaction which
complies with clauses (A) and (B) of subsection (ii) of this definition; or

 

(ii)           the consummation of a reorganization, merger or consolidation or
sale or other disposition, directly or indirectly or all or substantially all of
the assets of Tree.com or the purchase of assets or stock or another entity (a
“Business Combination”) in each case, unless immediately following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of the then outstanding combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, managing members or other required persons (as applicable) of the
entity resulting from such Business Combination (including, without limitation,
an entity

 

--------------------------------------------------------------------------------


 

which as a result of such transaction owns Tree.com or all or substantially all
of the assets of Tree.com either directly or through one or more subsidiaries)
in substantially the same proportion as their ownership immediately prior to
such Business Combination of the outstanding voting securities, and (B) no
Person, any employee benefit plan (or related trust) of Tree.com or such entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, more than a majority of the combined voting power of the then
Outstanding Voting Securities of such entity except to the extent that such
ownership of Tree.com existed prior to the Business Combination; or

 

(iii)          the approval by the members, stockholders or other required
persons (as applicable) of Tree.com or a complete liquidation or dissolution of
Tree.com.

 

Also, if the Executive resigns within ninety (90) days following the
consummation of any Hostile Change of Control of the Company, then the Company
shall pay the Executive the following:

 

i)                                         Within thirty (30) days following
such resignation, an amount equal to all Other Accrued Obligations (as defined
in the Agreement); and

 

ii)                                      An amount equal to one (1) year’s Base
Salary, payable in equal installments on the Company’s regularly scheduled
paydays over the one (1) year period following the date of such resignation (the
“Severance Period”).

 

iii)                                   For the purposes of this Amendment, a
“Hostile Change of Control” means a transaction or series of transactions that
results in any Person acquiring beneficial ownership of more than fifty percent
(50%) of the combined voting power of the Company’s then Outstanding Voting
Securities without the approval of the Company’s Board of Directors.

 

3.               In the event that Company purchases a mortgage company and
places someone other than Executive in charge of the combined mortgage company,
then such event shall be deemed a termination of Executive without cause and
Executive shall be entitled to receive the severance benefits provided under
Section 1A(d) of the Agreement.

 

4.               Except as otherwise specifically provided herein, in the event
any term or condition of this Amendment shall conflict with or be inconsistent
with any term of the Agreement, this Amendment shall govern to the extent of
such conflict.  All other terms and conditions of the Agreement shall remain in
full force and effect.  Capitalized terms herein, not otherwise defined, shall
have the meaning as in the Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

TREE.COM, INC.

 

DAVID NORRIS

 

 

 

 

 

By:

/s/ Claudette Hampton

 

/s/ David Norris

 

2

--------------------------------------------------------------------------------
